Case 2:20-cv-00125-JLB-NPM Document 32 Filed 10/29/20 Page 1 of 3 PageID 397




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION


ST. LUCIA CONDOMINIUM
ASSOCIATION, INC.,

             Plaintiff,

v.                                              Case No. 2:20-cv-125-FtM-66NPM

LEXINGTON INSURANCE
COMPANY,

             Defendant.


                                      ORDER

      Before the Court are Plaintiff’s Amended Motion to Appoint Umpire (Doc.

19); Defendant’s Motion for Court to Appoint Appraisal Umpire (Doc. 28); and

Plaintiff’s Memorandum in Response (Doc. 29). Plaintiff St. Lucia Condominium

Association Inc. brings this action concerning the extent to which Hurricane Irma

damaged its condominium complex. (Doc. 3).

      The parties have agreed to conduct an appraisal and stay the proceedings. (See

Docs. 9, 13, 14). St. Lucia Condominium Association chose appraiser Paul

Middleton and Lexington Insurance chose appraiser Peter Patterson, but the parties’

appraisers were unable to agree on an umpire. So both parties request the Court

appoint an umpire. (Doc. 19, p. 7; Doc. 28, p. 3).
Case 2:20-cv-00125-JLB-NPM Document 32 Filed 10/29/20 Page 2 of 3 PageID 398




       For the appointment of an umpire, the Policy states in relevant part:

       If we and you:

               Disagree on the value of the property or the amount of loss,
               either may request an appraisal of the loss, in writing. In
               this event, each party will select a competent and impartial
               appraiser. The two appraisers will select an umpire. If they
               cannot agree, either may request that selection be made by
               a judge of a court having jurisdiction. The appraisers will
               state separately the value of the property and amount of
               loss. If they fail to agree, they will submit their differences
               to the umpire. A decision agreed to by any two will be
               binding. Each party will:
               1. Pay its chosen appraiser; and
               2. Bear the other expenses of the appraisal and umpire
                  equally.

(Doc. 3-1, p. 31). The parties submitted lists of potential umpires and their

curriculum vitae (Docs. 19, 28, 29), and the Court held a hearing on October 28,

2020, where counsel and the parties’ respective appraisers appeared.

       “Unlike arbitration procedures, appraisals are less formal proceedings, where

the umpire independently attempts to resolve any differences in the appraisals

offered by both sides.” Preferred Nat’l Ins. Co. v. Miami Springs Golf Villas, Inc.,

789 So. 2d 1156, 1157 (Fla. 3d DCA 2001).1 When appointing an umpire, a court

may appoint someone with the appropriate expertise. Liberty Mut. Fire Ins. Co. v.

Hernandez, 735 So. 2d 587, 589 (Fla. 3d DCA 1999). For example, a court may


1 In diversity cases, Florida substantive law applies. Evanston Ins. Co. v. Etcetera, Etc Inc., No.
2:18-CV-103-FTM-99MRM, 2018 WL 3526672, *3 n.2 (M.D. Fla. July 23, 2018.
                                                2
Case 2:20-cv-00125-JLB-NPM Document 32 Filed 10/29/20 Page 3 of 3 PageID 399




appoint a contractor, retired judge, or an attorney who has the appropriate expertise.

Id.

      After questioning each appraiser about the proposed umpires, entertaining

oral argument of counsel, and carefully reviewing the qualifications of the potential

umpires, the Court finds Jon W. Doan qualified to serve as umpire for the appraisal

process. Mr. Doan not only has over forty-years’ experience, but has also taught

classes on basic and advanced umpire certification for over twenty years as well as

co-wrote the appraiser-certification classes. (Doc. 19-2, p. 2). Mr. Doan has been

involved in the appraisal process as both an appraiser (for both the carrier and

insured) and umpire (including court appointed) since 1985, with his primary focus

for the past fifteen years as an umpire. (Id.). He has acted as an umpire in over 1000

losses and has been qualified as an expert witness in various state-court proceedings.

(Id.). With his experience, Mr. Doan is highly qualified to act as umpire in this case.

      Accordingly, it is ORDERED that the Amended Motion to Appoint Umpire

(Doc. 19) and the Motion for Court to Appoint Appraisal Umpire (Doc. 28) are

GRANTED to the extent that the Court appoints Jon W. Doan to act as appraisal

umpire.

      DONE and ORDERED in Fort Myers, Florida on October 29, 2020.




                                          3
